Dissenting Opinion by
Judge Rogers:
I respectfully dissent. My reading of Pennsylvania Human Relations Commission v. Feeser, 469 Pa. 173, 364 A.2d 1324 (1976), convinces me that the Supreme Court differed with this Court in that matter not on principles of law but as to what the record was. This Court believed that the record established that the Pennsylvania Human Relations Commission’s lawyer had represented before the Commission both complainants and the Commission itself to the prejudice of respondent land developers charged with discrimination against the complainants. The Supreme Court decided that the record established that the Commission’s lawyer played only the limited adversary role of representing the complainants and that he had not simultaneously represented or advised the Commission.
The matter before us is quite different. Robert M. Feldman, a temporary professional employee of the School District, had been notified by his School Board that it would dismiss him for unsatisfactory ratings. He requested the hearing provided by the Local Agency Law, Act of Dec. 2, 1968, P.L. 1133, 53 P.S. §11301 et seq. At the School Board meeting convened to hear Mr. Feldman’s case, the School Board’s solicitor presented the case supporting Mr. Feldman’s dismissal. The School Board’s decision against Mr. Feldman was prepared by the School District’s lawyer, howbeit, assertedly after the School Board had made its decision. There were thus only two parties to the proceeding, *641Mr. Feldman and the Board. In my view, this procedure had clearer appearances of prejudice than those in Horn v. Township of Hilltown, 461 Pa. 745, 337 A.2d 858 (1975), where the Supreme Court condemned the participation of a Township’s solicitor in behalf of the Township in proceedings before the Township Zoning Hearing Board. In Horn, supra, at least the decision was made by the Zoning Hearing Board, a body different from the Township governing body. Here the School Board proposed the dismissal, its lawyer presented the case in favor of dismissal and the School Board decided the ease.
Nor are the present circumstances like those in Pennsylvania Human Relations Commission v. Feeser, supra. There, as we have noted, the Commission’s lawyer represented individual complainants charging discrimination by land developers before the Commission. There are no parties in the'proceedings before us corresponding to the complainants and the land developer in Feeser, supra; and the School Board’s position here — that of deciding whether its own proposal to dismiss Mr. Feldman was correct — is quite different from that of the Human Relations Commission in Feeser — that of deciding whether the complainants had been discriminated against, as they charged, or whether the land developers were blameless, as they contended.
Finally, State Dental Council and Examining Board v. Pollock, 457 Pa. 264, 318 A.2d 910 (1974), is distinguishable on the ground, first, that the lawyer who prosecuted the case was an Assistant Attorney General under the supervision and control of the Department of Justice, not the State Dental Council, and, second, that the adjudicating body was a State, agency charged with supervising the dental affairs throughout the State, not a local school board.
*642I would reverse the order of the court below and remand the case for new proceedings.